 

———y UNITEDSTATES  —

 

PagelD #: 36

  

| PRIORITY?
o MAIL

 

POSTAL SERVICE «

W bed Shes wiser Cowt
| ni ) | |

co Plo Moon Pwé |

FLAT RATE ENVELOPE Poor 49 950

ONE RATE @ ANY WEIGHT

. To schedule free Package Pickup,
scan the QR code.

RECEIVED BY OVERNIGHT PLING

 

RECEIVE:

| — _ JAN 27 228

ue
| | OD:121/2%9 1/2 ORDER FREE SUPPLIES ONLINE

PS00001000014 EP14F May 2020 -

For Domestic shipments, the maximum weight is 70 Ibs. For international shipments, the maximum weight is 20 Ibs.

USPS.COM/PICKUP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:21-cv-00065-LEK-KJM Document 1-1 Filed 01/27/21 Page 1 of 1
